STATE OF LOUISIANA


                              COURT OF APPEAL

                                FIRST CIRCUIT



                                NO.. 2822 CA 0064




                                     VERU '


 ADAM NAQUIN, TRI REGION WOMENS, CARNIVAL CLUB, INC. AND
   STATE: FARM MUTUAL AUTOMOBILE INSURANCE C MPA                              V




                                Jut1g,,i °ent Rendered:




                                Appealed from the
                           32nd Judicial District Court
                       Inand for the Parish of Terrcbonne
                                State of Louisiana
                             Case tido. 1, 82947, Div. D


            The Honorable David W. Arceneaux, Jud e Presiding




Mary W. 12iviere                              Counsel for Plaintiffs/ Appellants
Hunt B. Downer, Jr.                           Terry Porelae and Naomi Porclae
David C. Pellegrin, Jr.,
Joseph L. Waitz, III
Ellen D. Doskey
 puma, LA


Jerry W. Sullivan                             Counsel for DefendantsJAppellees
Paul Ism Solouki                              Ladies Carnival Club, Inc., d/ b/ a
Metairie, LA                                  Krewe of Hyacinthians and Certain
                                              Underwriters at Lloyd' s, London




               BEFORE: WELCH, PEN           ATO, AND IRAN l E ,    JJ.




        B
LA   i . R, J.


         The Thirty -Second Judicial District Court granted a motion for summary

judgment Merl by the appellees}         Ladies Carnival Club, Inc. d/ b/ a Krewe of

Hyacinthians ( Hyacinthians)      and   Certain   underwriters    at    Lloyd' s, : London


Lloyd' s),   which dismissed the claims of the appellants, ` berry     and Naomi Porche,

with prejudice.    The Parches appeal from the adverse judgment, For the following

reasons, we affirm.


                      FACTS AND PROCEDURAL HISTORY


         On May 16, 2018, the Porches filed a petition for damages against Adam

Naquin, TRl Region Women' s Carnival ( flub, Inc. ( also referred to as the Krewe

of Aquarius),     and State Farm ' Mutual    Automobile Insurance Company (          State


Farm),    for dar ages they allegedly sustained dare to a vehicle accident between Mr.

Porehe and Mr. Naquin.


         The Porches alleged that on the morning of February 4, 2018, Mr. l orche, a

member of the Houma Shrine Club( Shriners),        escorted a procession of members



of Hyacinthians and Aquarius to a parade staging area located at Southland Mail in

Houma, Louisiana. Prior to the escort, a safety meeting was allegedly held, with the

drivers who were escorting the k ewe members.            The Aquarius drivers were


instructed to drive in a single -file line and not allow any vehicles that were not part

of the procession to enter and get between their vehicles.       The procession started


with I lyacinthians, and Aquarius followed directly behind;

         The Shriners escorted the krewes to the staging area on their motorcycles.

The Shriners traveled on the left side of the procession to block incoming traffic

Irom side streets.    Once the entire procession would entirely pass a side street

blocked by a Shriner motorcycle, that motorcycle wouldthen travel ahead of tile

procession to the next unblocked side street,      The Shriners repeated this process


until the entire procession had reached the staging area.
      The Porches alleged that the lead vehicle for Aquarius failed to stay directly

behind the last vehicle for Hyacintbians, creating a gap between the two k.rewes.

Early in the procession, a vehicle driven ; y Mr. Na uin entered that gap and drove

between the two krwes for most of the procession.               The Porches alleged that the


lead driver for Aquarius was operating within the course and scope of his duties for

Aquarius and was either an agent
                              nt or employee of Aquarius.


      Mr. Porche operated his motorcycle in the aforementioned manner, traveling

northbound on Louisiana Highway 24. As he was en rotate to block the next side

street for the procession, the vehicle operated by Mr. twlaquin suddenly turned left'

onto a bridge as Mr. Porche was passing him.               Mr. N quip struck Mr. Porche,


throwing hire off his motorcycle and injuring hire. The Porches alleged that Mr.

 aquin had ars auto insurance policy issued to him by State :Farm and that the

defendants were liable to the Porches for general damages, medical expenses, loss


of income, loss of consortium, an        property damage.'

      On January 25, 1-019, the Porches tiled a first supplemental and amended

petition for damages, which added 1- 1yacinthians as a defendant. The petition made


the sane allegations and prayer for darnages against Hyacinthains as were trade

against Aquarius, which included that the drivers for Hacinthians also attended.


the safety greeting, that: the drivers for Hyacinthians failed to followw# the pre-


processional safety instructions and allowed a gap to form between the oxo kre                  es,




and that the last driver for Hyacinthains was operating within the course and scope

of his   duties      for Hyacinthi ns      and   was   either   an '   agent   or   ernployee   of




Hyucinthians. In a second supplemental and amended petition tiled November 20,

2019, the Parches Gadded as defendants Lloyd' s, the insurer for Hyacinthians, an

Darrell Charpentier, who the. Porches alleged was the              river/operator of a vehicle




 The Porches Bled a separate appeal in Porche v. , Vuc uin, ei cal, 2021- 0689 ( La. App, 1 Coir.
                  o. 3d _   which involves a lawsuit against Aquarius.
either for Fly cinthians or Aquarius that played a part in allowing the gap in the
precession to form,


       On May 5,       2021,
                               Hyacinthians and Lloyd' s Filed a motion for summary

judgment, arguing that the statutory immunity provided y La. R. S. 9: 2796 applied

to Hyacinthians, and that there was no genuine issue as to material                            fact that

  yacinthians did not engage in any deliberate and, wanton act or gross negligence.

Further, the    defendants argued that no Hyacinthian member or compensated


employee negligently operated a inotor vehicle within the procession.                        While the


procession was an event related to the l lyaeinthian parade that rolled .later that day,

the defendants argued that the vehicle driven by Mr. Ch                   cntier---
                                                                                       a party bus—

was not part of the official Hyhcinthian procession or parade®


       On Attg;iast 8, 2021, the trial court signed a judgment granting the motion for

surn   ary judgment in favor of the defendants and dismissing the Porches` petition

 s to these defendants with prejudice. In its oral reasons for judgment, the trial


court stated that La. R.S. 9: 27962 limited the liability against Mardi eras krev e

and. their members for kisses or damages sustained by others when the krewe or its

 At the time orthe rendering of this judgment, La. R. S. 9: 2796( A) read as follmvs:

       A Notwithstanding any other law to the contrary, no person shall have as cause of
         action against any kreww•°e or organization, any, group traditionally referred to as
           Courir de   Mardi Gras, or any member thereof, which presents Mardi virgas
           parades, including traditional rural Mardi Gras parades, processions. or runs in
           which participants rifle on horseback, march. walk, or ride on horse- drawn or
           naotordrawwn floats, or wheeled beds, or rather parades, whether held on a
           public; or private street or waterway. or in a building or other structure. or any
           combination thereof, connected with pre- Lenten festivities or the Holiday in
           Dixie Parade, or against any nonprofit organization chartered under the lawns
           of this state, or any member thereof, which sponsors fairs or festivals that
           present parades or courirs, for any loss or damage caused by any member
           the eof' during or in conjunction with orrelated to the parades or courirs
           presented by such krewe or organization- unless said loss or damage was ,
           caused by the deliberate and wanton act or gross negligence of the krewve or
           organization, or any, ine fiber thereof as the case may be, or unless said
           member was operating a motor vehicle within the: parade or festival and ` Naas a
           compensated employee of the krew-e, organization, or courir. The provisions
           of this Section shall not e intended to plait the liability of a compensated
           employee o ' such krewe or organization liar his individual acts ol` neglig,ence.

The statute has been since amended. See 2022 La. acts No, 740, §      1 ( ef. .Aug 1, ?[   l??).
members are acting in conjunction with or in relation to parades in which the

 rewe or its members are involved. The court noted that Mr. Nicholas Hebert, who


was a compensated employee of Hyacinthians and operated the last vehicle in the


Hyacinthians portion of the procession, would not have been covered by La. R. S.

  2796, but was not earned a defendant. The Porches have appealed this judgment.


                                    ASSIGNMENTOF ERROR


          The Porches contend that the trial court erred in ;granting the defendants'

motion for summary judgment because. (                   a)   the defendants failed to carry their

burden of proving their entitlement to the statutory immunity ofLa R. S. 9. 27964

and (   b)   there are genuine issues of material fact demonstrating, that the Porches'

darnages' were caused by a Hyacinthians member and compensated employee who

was operating a motor vehicle within the procession at the time of the accident.

                                     STANDARD OF REVIEW


          Summary judgment procedure is favored and "               is designed to secure the just,


speedy, and inexpensive determination of every action ... and shall be construed to

accomplish these ends."             Ladner v.    L.M̀ aVa agement, LLC, 2020- 0601 (     La. App.

I Cir. 12%30120), 318 So.3d 897, 900, whit denied, 2021- 00151 ( La. 3%23121),                 313


So. 3d 1-71, q1!otin         La. C. C. P. art.   66( A)( 2)     After an: opportunity for adequate

discovery, a notion for summary judgment shall be granted if the motion,

  e'    orae    urn    and supporting documents showy there is no genuine issue as to

material fact and that thea over is entitled to judgment as a smatter of law. La.


C. . P.      art.   966 ( A)( 3).    A genuine issue of®material tact is one as to which


reasonable persons could disagree;               if reasonable persons could reach only one

conclusion,         there is no need for trial oil that issue and summary judgment is

appropriate.         Ladner, 33 18 So. 3d at 900.    In reviewing the trial court' s decision on a

motion for summary judgment, this Court applies a de novo standard of review




                                                     5
using the sane criteria applied by the trityl courts to determine whether summary

judgment is appropriate. Ladner, 31So.3d at 901.


                                               SSS
                                          DISCUSSION


          The interpretation of La. R. S. 9: 2796, specifically the version applicable at

the time the instant suit was filed, is central to the outcome of this appeal.                 For


guidance, we tarn to Medine v. Geico General Ins, Co., 97- 2393, 97- 2775, 97- 2.775


La.. App. 4 Cir. 11/ 17/ 99),       748 So. -?
                                             d 532, writ denied, 99- 3556         La. 2/ 1 1100) 3,

754 So, 2d 945, which involved a vehicle accident related to a Mardi Gras parade.


The facts of Nfecline set forth that the king of the Krewe of Zulu decided to detour

from the established parade route in order to reach the celebration at the Zulu

headquarters;       luring the detour, the brakes of the fire truck operated by' tlae king

failed.    The king last control of the fire truck and struck a curb. A passenger fell

frottl the fire truck,, and the truck collided with other vehicles before corning to a

stop.     after being sued, the Krewe Or Zulu claimed immunity under La. R. S.

9: 2796, and the trial court granted the motion can those grounds.                 jiledine,   748


So. 2d at 534- 3.

          On appeal, the Fourth Circuit stated.


                 The rules of statutory interpretation provide that a law must be
          applied as written if it is clear and unambiguous and its application
          does not lead to absurd consequences; with regard to such laws, no
          farther interpretation may be made in search of the intent of the
          legislature. [ La. C. C. art, 9].   Statutes, such as [ LaR.S. 9: 1.7961, that
          grant immunities or advantages to special classes in derogation of the
          general   rights                       must be strictly construed
                             available to tort victims,

          against the party claiming the immunity or advantage. Citations
          omitted.)




                 Were [ La. R. S. 9: 2790] applied as written, covered krewes and
          organizations would be shielded from all liability for all damages or
          injury that is caused by any of their members unless those actions
          were wanton, deliberate or grossly negligent. The consequence of a
          literal application of 9: 2796 would be to grant blanket immunity to
          covered organizations and their members for their negligences This is


 The version of°t.a. R. S. 9; 2796 involved withAIetfine did not contain the exception to the grant
of immunity for lass or damage caused when members of the kre` ,c or organization are
operating a motor vehicle within a parade:
         patently     absurd.   We,     therefore,       tnust    attempt    to    discern        the
         legislature' s true intent in enacting this statute. ( Emphasis in original

M ' edine, 748 So. 2d at 535:


         The Aledine court then reviewed the minutes of the ] louse Civil Law


Comn-iittee, in which Mr. Blaine Kern, as representative of several Mardi Gras


krewes, explained the bill that later became La. R. S. 9: 2796.                       The statute was


enacted in 1979 to address the problem of rising insurance casts for Mardi Gras

krevwes;. Xledine, 748 So. 2d at 535.             The statute was amended in 1987 to include


subpart B, which stated that a person who attends an organized Mardi Ceras parade -


assumes the risk: of being stuck, by a missile traditionally thrown or tossed by

members of a krewe during the parade.                      The appellate court found that the


amendment was "        consistent with an intent to limit the liability of covered entities ;

for damages incurred in connection ivith taacrclitiona poi a
                                                           - dd                   c tivitieas."    Medin ,


748 So.       536 (     rnphasis   added).       We find the expansive language in La. R. S.

9: 21796(, x) was intended tocover a broad spectrum of risks and losses associated


with traditional parade activities and will therefore apply Uedin ' s interpretation

 f La. R. S. 9: 2796 to the facts ofthe instant case.`               See Binkley, v. Landry, 2000-

1710 (   La. App. 1 Cir. 9/ 28/ 01), 811 So. 2d 18,               22, writ denied,       001- 2934 ( La

3/ 8/ 02), 811 So. 2d 887, see also Foshee v. Lotti eiana FaT-n7 Blereau Cas. Ins, Co,,


41, 842 (   La. App. 2 Cir.     1/ 31/ 07),    948 So. 2d 1171, 1177, writ denied, . 097- 0483

 La, 4/ 20/ 07), 954 So. 2d 169.


         In the instant case, several depositions and affidavits were submitted in

support of thedefendants' motion for summary judgment.                      Charlotta Herques, who


was queen of Hy°acinthians in 2018, testified that the procession to the staging area

I While we agree with , Vfectine `,s interpretation      of La.    RS,
                                                                     9: 2796, that case is factually
distinguishable from the instant case.        In Medine. a member of the Krcwc of Zulu deliberately
diverged from the established parade rotate and injured people who were not parade spectators
and were not in the vicinity of the parade route:, As such, the Med'ine court correctly found La,
R, S. 9: 2796 to be inapplicable and reversed the trial court,       iVecline, 748 So. 2d at 536.       In the

instant case, Mr. Porche was ostensibly" a willing participant in the Ilyracinthians_parade. and was
involved in a procession of the royal court toward the parade' s starting paint.


                                                     7
was a planned and carefully organized event, although she herself did not have

much participation in its organization. Mrs. Herques stated that the extent of her


participation in the planning of the procession was requesting convertibles for the
maids and dukes, but she did not secure the convertibles: herself. She also stated


the Shriner escort for the procession was secured by her husband, Anthony

 er ues, who was king of Hyacinthians, but she contacted the Shriners to also

participate in the parade. The royal court had an itinerary where the courtiers had

breakfast together from 8: 00 to :     00, after which the courtiers headed to the civic


center,    where they would get dressed for the parade.          The royal court, was


scheduled to leave the civic center at 10: 30 and arrive at the parade staging area at

1 1: 00. Besides the royal court, the scroll bearers, the captains, and Mr. Hebert also

rade in the procession. She was not aware of a bus beim a part of the procession at

that time.    Mrs. Herques also testified that she was not aware that Aquarius was

following Hyacinthians in       the   procession.   She further testified that there is


 typically"    a procession to the parade staging area every year, and the king and

queen of the krewe decide how that procession takes place. Mrs. Herques testified


that it is the kine and queen who are responsible for organizing the court' s

transportation frotm the civic center to the parade staging area. As for organizing;

the escort, Mrs. Herques testified that is the responsibility ofthe kre    e captain.



          Evette Detiveaux, vice- president of Hyacinthians in 2018, testified that she


contacted the Sriners to secure their participation. Although she did not know


who did it, she stated that someone lined up the king, queen, captain, pages, scroll

bearers, and maids and arranged them in order at the civic center prior to the


procession.     Ms. Detiveaux testified the procession was not done "   on' a whim,"



          In contrast to Ms.     etivea '   s testimony, _Mr. Herques stated that he

contacted the Shriners for participation in the parade. He stated that at some time


prior to the procession, he participated in a safety meeting with the Terrebonne


                                             8
Parish Sheriffs Office, in which it was said that processions to staging areas had to

be escorted, that all participants must rernain in line, and that no one could leave


the procession until it reached the staging area. Mr. Herques also testified that the

Shr°iners were in charge of lining up the procession and beeping the participants i

order. Mr. Ifercfues was unaware that there was a bus in the procession until after


the accident occurred:



                Mr. Porche    confirmed that the Shriners,     including, himself:   were




contracted by f lyacinthians to escort the procession. The Shrin rs instructed the

participants on the route they would take, to stay close together, and to not let

anyone not associated with the procession enter the line. Mr. Porche confirmed that

aside from the royal court, the procession also consisted of Mr. Ilebert, who was


driving his personal vehicle.        The Shriner escorts regulated the speed of the


precession to stay between 15 and 20 miles per hour.           Mr. I orche recalled that


when the procession started, there was a bus driven by : r. Char entier directly°

behind      Mr. Hebert, but that at       some point another vehicle, purportedly     Mr.

 a uin} s, got in between Mr. Hebert and Mr. Charpentier.

       Alvin Dupre, captain of the Shriner motorcycle unit, testified that he was


told by Mr, Hebert, who was the `' guy that' s in charge"      of Ilyacint inns? tat the


escort was working; on behalf of H acint ians There were a total of seven Shriner

motorcycle escorts riding with the procession. Mr. Hebert participated in the

procession by driving in an SUV.             Mr. Dupre reiterated that no   one in the


procession was allowed to leave the line prior to reaching the staging area.

         Mr. Hebert testified that he is a paid agent who worked for Hyacinthians in


2018 and, had no affiliation with any other krewe. He :Mated that normally in the

procession, the king and queen are at the front in a limousine, followed by the

captains and maids, and that he is always at the end of the procession. Although at


the   end    of the   procession,   Mr.   Hebert confirmed that he is still hart of the
procession. lie recalled a school bras that had been converted into a `              party bus"

was driving immediately behind him, but that it was not part of the Hya inthians

procession.   At some point during the procession               another   vehicle,   purportedly


driven by Mr. Naquin, entered the procession between Mr. 1 lebert and the bus.

       In an affidavit by Lam Detiveaux, a member of the Delightful Divas float

group, which participated in the 2018 Hy cinthians parade, she stated that the bus

Mr. Hebert was owned by Sherman Charpentier and was hired by the Delightful

Divas to transport the group to the parade staging area.. The bus was paid for

through the Delightful Divas ' float group' s bank account.               Ms. Detiveaux stated


that the    bus "   was not intended to be and was not actually a past of the

 Hyacinthians] procession ...       but the party bus did follow the ...       precession from


the [ c,livic [ c] enter to the [ parade staking area]."'

       Darrell Charpentier testified that the bus that he drove in the }procession was


owned by his brother. He was unsure as to whether a member of l yacinthians or

Aquarius had hired the bus. Mr. Charpentier stated he arrived late to the civic


center and received a safety briefing from Mr. Dupre. Mr. Charpentier stated he

was approached by a man driving an SUV who said lie would be driving

immediately in front of Mr. Charpentier.                r Charpentier confirmed that he was


located immediately after Hyacinthians in the procession. Mr. Charpentier also


staged that there was "   no doubt' that a procession was going down Hwy. 24 toward

the parade staging; area..; Mr. Charpentier also stated that at some point in the

procession,    a gap was created by Mr. Hebert speeding up,                 and a black truck,


purportedly driven' y Mr. Na uin, got between Mr. Hebert and Mr. Charpentier.

           yacinthians concedes that the         procession     was an event related to the


parade, and the record corroborates that there was a high level of preparation and

organization put into the procession to transport the royal court to the parade


staging area in preparation for the parade.                 The king and ween took part in


                                                 I ()
securing vehicles and escorts for the procession. An itinerary was made, outlining'

when the procession would leave the civic center to reach the parade staging area

on time.      The Shriners organized the procession and gave each, participant specific


instructions to stay in line, stay close to each other, and prevent non -participants

from entering, the procession. The procession traveled at a regulated speed directly

to the staging area; The Hyacinthians portion of the procession consisted of the

king and queen riding in front, all the dukes, maids, and other royalty following,

and Mr. Hebert,        a paid     employee   of Hyacinthians,   riding at the end.       Mr.


Charpentier followed Mr. Hebert, and Aquarius followed Mr. Charpentier.                  The


bus driven by Mr. Charpentier, which was a part of the procession, was hired by

the Delightful Divas float group to transport them to the staging area.             Although


the Delightful Divas goat group participated in the Hyacinthians parade, the bus

was not paid for or secured by Hyacinthians, and Mr. Charpentier was not a paid

employee of Hyacinthians.


       It was alleged in the t' orche' s first supplemental petition, and admitted in


Hyacinthians' answer, that Hyacinthians is a domestic organization authorized to


dry business in the State of Louisiana.        It is also undisputed that the Hyacinthians


parade was scheduled for and did roll on February 4,            220 18.    Louisiana Revised


Statutes 9: 2796, at the time of the accident, provided a limitation to liability for

Mardi Gras krewes for damage and injury they cause during events in `             conjunction




with   or   related   to   the   parades."   In the instant appeal,       Hyacinthians is the


defendant, and as such, would be shielded Frorn liability for Mr. Porchc' s injury

which occurred at the organized procession in connection with traditional parade


activities.    See Medine, 748 So. 2d at 533- 36.


       Furthermore, the accident occurred between Mr. Hebert' s position at the en


of Hyacinthians sand Mr. C arpenti is position before Aquarius. The protection o

La. R. S. 9: 2796 does not extend to compensated employees of Mardi Gras kre ves,



                                               I
only voluntary, non -compensated members.               See Foshee, 948 So. 2d at 1177.        any

liability on the part of Mr. Hebert would not be covered,                  However, Mr. Hebert,


who worked for Hyacinthians but was not a krewe member, was not made a


defendant in the instant lawsuit and is not a party in the instant appeal,                     Mr.


 harpentier, who is a defendant in the instant lawsuit but not a party in the instant

appeal, is not a compensated employee of Hyacinthians.                   As such, the trial court


was correct in finding that there was no issue of material fact that Hyacint inns

was shielded from liability for Mr. t' orche' s injury, which occurred during an event

in conjunction with its Mardi Gras pradee


                                             DECREE


       The Thirty -Second Judicial District Court' s August 8, 2021 granting of

summar-y judgment in favor of the appellees,                Ladies Carnival
                                                                       ival Clu ,       Inc. d/ b/ a


  rewe of Hyacinthians and Certain Underwriters at Lloyd' s, London, is affirmed,


and the claims by the appellants, Terry and Naomi                   orche, against the appellees


are dismissed with        rejudice.    All costs of the instant appeal arc assessed to the


appellants.



       AFFIRMED.




 No allegations of any " deliberate and wantonact or grass negligence" were         lade against the
defendants; therefore, pretermit discussion ol' that issue in the instant appeal.


                                                  12